DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 are rejected under 35 U.S.C. 103(a) as being unpatentable over Higginbottom (hereinafter Higginbottom, US 20190318523) in view of Silva et al. (hereinafter Silva, US 6,061,067).

Regarding claim 1, Higginbottom discloses:
a method for executing actions for generating an animation character rig (see at least ph. [0014] – [0016] that describe aspects of the method utilized throughout the reference), the method comprising:
receiving one or more inputs selecting one or more objects of the character rig (ph. [0013] – [0017] and [0022] – [0026] disclose a user via an input tool selecting objects and/or components of objects of the rig to be manipulated); 
providing one or more actions executable on the selected one or more objects (ph. [0013] – [0017] and [0022] – [0026] disclose a user via an input tool selecting objects and/or components of objects of the rig to be manipulated); 
receiving a selection of an action of the one or more actions to be executed based on the selected one or more objects (ph. [0013] – [0017] and [0022] – [0026] disclose a user via an input tool selecting objects and/or components of objects of the rig to be manipulated where the manipulations are actions); 
providing an interaction tool indicating one or more parameters required for the selected action, wherein the interaction tool provides the ability to select an object of the selected one or more objects as a parameter (ph. [0013] – [0017] and [0022] – [0026] disclose a user via an input tool selecting objects and/or components of objects of the rig to be manipulated and that the objects and their respective components have keys/attributes with values (i.e. they are parameters));
executing the selected action in response to an execution input based on a determination that the one or more parameters of the selected action are satisfied (ph. [0013] – [0017] and [0022] – [0026] disclose a user via an input tool selecting objects and/or components of objects of the rig to be manipulated (i.e. the action is executed) and that the objects and their respective components have keys/attributes with values (i.e. they are parameters) that must function for the selection and manipulation of the selection to have occurred (note, the underlying code and functionality of the tools and how they are manipulated is what is focused on here)).
Higginbottom and does not expressly disclose, however, Silva discloses:
providing a prompt indicating one or more parameters (col. 1 ln. 24 – 28 discloses the dialog box that prompts the user to input values for the modification, (i.e. input values for the parameters to be used by the underlying software to make the modifications).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Higginbottom, by the teachings of Silva in order to allow users a convenient and precise means of inputting parameter values.

Claim 14 is a machine-readable non-transitory medium version of claim 1 where Higginbottom requires the claimed executable instructions for executing its actions and the machine-readable non-transitory medium in order to function.  The remaining limitations are rejected for reasons as presented in claim 1 above.

Regarding claim 8 the rejection of claim 1 is incorporated and Higginbottom discloses:
providing a selection indicator on the one or more objects of the character rig indicating that the one or more objects are selected as the one or more parameters (ph. [0045] – [0053] discloses that the selection is detected by the system (therefore the system is aware of at least one indicator of the selection) and that at least one such parameter of the selected object changes as a result of the manipulations made in at least ph. [0013] – [0017] and [0022] – [0026]).

Regarding claim 9, Higginbottom discloses:
a method for executing actions for generating an animation character rig (see at least ph. [0014] – [0016] that describe aspects of the method utilized throughout the reference), the method comprising:
receiving an input selecting an action to be executed on the character rig (ph. [0013] – [0017] and [0022] – [0026] disclose a user via an input tool selecting objects and/or components of objects of the rig to be manipulated (the manipulation is an action)); 
providing an interaction tool indicating one or more parameters required for the selected action, wherein the interaction tool provides the ability to select an object of the selected one or more objects as a parameter (ph. [0013] – [0017] and [0022] – [0026] disclose a user via an input tool selecting objects and/or components of objects of the rig to be manipulated and that the objects and their respective components have keys/attributes with values (i.e. they are parameters));
receiving one or more inputs selecting one or more objects of the character rig (ph. [0013] – [0017] and [0022] – [0026] disclose a user via an input tool selecting objects and/or components of objects of the rig to be manipulated); 
executing the selected action in response to an execution input based on a determination that the one or more parameters of the selected action are satisfied (ph. [0013] – [0017] and [0022] – [0026] disclose a user via an input tool selecting objects and/or components of objects of the rig to be manipulated (i.e. the action is executed) and that the objects and their respective components have keys/attributes with values (i.e. they are parameters) that must function for the selection and manipulation of the selection to have occurred (note, the underlying code and functionality of the tools and how they are manipulated is what is focused on here)).
Higginbottom and does not expressly disclose, however, Silva discloses:
providing a prompt indicating one or more parameters (col. 1 ln. 24 – 28 discloses the dialog box that prompts the user to input values for the modification, (i.e. input values for the parameters to be used by the underlying software to make the modifications).
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the teachings of Higginbottom, by the teachings of Silva in order to allow users a convenient and precise means of inputting parameter values.
Allowable Subject Matter
Claims 2 – 7, 10 – 13 and 15 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other References Not Cited
Kozlov et al. (US 2018/0130245) discloses enriching character rigs that includes changing material parameters of objects over time.
Averianov et al. (US 2018/0012394) displaying 3D image objects with parameters to represent the 3D object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194